 



EXHIBIT 10.18

AMENDMENT NO. 1
TO THE
FIRSTAR CORPORATION
DEFERRED COMPENSATION PLAN

     WHEREAS, effective as of December 1, 1999, Firstar Corporation amended and
restated the Firstar Corporation Deferred Compensation Plan (formerly known as
the Star Banc Corporation Deferred Compensation Plan (the “Plan”)); and

     WHEREAS, Firstar Corporation merged with U.S. Bancorp on February 27, 2001,
to form a combined entity known as U.S. Bancorp (the “Corporation”); and

     WHEREAS, the Corporation desires to amend the title of the Plan to reflect
the Corporation’s current name; and

     WHEREAS, the Corporation desires to amend the Plan to allow for the
deferral of profit shares realized upon the exercise of stock options as
approved by its Board of Directors;

     NOW, THEREFORE, effective as of June 18, 2002, the Plan is amended as
follows.

1.     The title of the Plan is hereby amended to be the “U.S. Bancorp Deferred
Compensation Plan.”

2.     Section 4 of the Plan is hereby deleted in its entirety and replaced with
the following language:



       Section 4. Deferral Election. (a) Each eligible officer, employee and
Director may elect, in writing, no later than the applicable date set forth in
the table below, to defer under the Plan: (i) any portion up to 100% of his
annual salary or Director’s fees to be earned in any calendar year; (ii) any
portion up to 100% of his incentive compensation to be earned in any calendar
year; and (iii) the receipt of profit shares realized upon the exercise of stock
options granted under a stock incentive compensation plan maintained by the
Corporation (“Option Gains”). “Profit shares” represent the pre-tax gain upon
exercise of a stock option divided by the fair market value of U.S. Bancorp
stock on the date of exercise.

        Type of Compensation Deferred   Applicable Date  

--------------------------------------------------------------------------------

Annual Salary or Director’s Fees   On or before December 31 of the preceding    
  calendar year, or with respect to a newly       designated Participant, the
end of the       two-week period following such       designation.     Incentive
Compensation   On or before December 31 of the preceding     calendar year, or
with respect to a newly     designated Participant, the end of the     two-week
period following such     designation.       Option Gains   Six months plus
1 day prior to the     exercise date of a stock option granted     to the
Participant under a stock     incentive plan of the Corporation.

 



--------------------------------------------------------------------------------



 





  In no event shall the deferrals of a Participant for any calendar year be less
than $1,000.00.



       (b) A Participant’s deferral election under Section 4(a) with respect to
his annual salary, Director’s fees, incentive compensation or Option Gains shall
be effective and irrevocable upon delivery of an applicable written election to
the Plan Administrator or the Corporation. In addition, at the time of making a
deferral election under Section 4(a), the Participant shall elect, consistent
with procedures adopted by the Plan Administrator, to have the amount of
deferrals attributable to salary, Director’s fees, or incentive compensation
deemed to be invested in shares of the Corporation (a “Share Election”), certain
mutual funds (the “Mutual Funds Portion”) or interest bearing assets (the “Cash
Portion”). Notwithstanding any other provision of the Plan, in no event may a
Participant elect to transfer Option Gains to the Cash Portion, the Mutual Fund
Portion, or the Share Election Account. Option Gains shall be credited with
dividends that would otherwise be payable on Corporation shares, which shall be
deemed reinvested in additional shares of the common stock of the Corporation.
Option Gains credited to a Participant’s Deferred Compensation Account shall be
appropriately adjusted for all stock dividends, stock splits or other changes in
the Corporation’s common shares, and shall be distributed only in shares of the
Corporation’s common stock.

3.     Sections 11 (a) and (b) are each hereby amended to add the following
language as the final sentence:



  Notwithstanding the foregoing, Option Gains credited to a Participant’s
Deferred Compensation Account shall be distributed to the Participant only in
shares of the Corporation’s common stock and shall not be included in any
lump-sum payment.

2



--------------------------------------------------------------------------------



 



4.  Section 11(c) is hereby amended to add the following language as the final
sentence:



  Option Gains credited to a Participant’s Deferred Compensation Account shall
be distributed to the Participant in shares of the Corporation’s common stock
under the applicable stock incentive compensation plan of the Corporation.

 
Executed this 21st day of February, 2003.

              U.S. BANCORP                         By:   /s/ Jennie P. Carlson  
     

--------------------------------------------------------------------------------

        Jennie P. Carlson         Executive Vice President

3